 

Exhibit 10.1

 

CIMAREX ENERGY CO.

DIRECTOR EMERITUS AGREEMENT

 

This Director Emeritus Agreement (this “Agreement”) is entered into by and
between Cimarex Energy Co. (the “Company”), a Delaware corporation, and Michael
J. Sullivan (“Mr. Sullivan”) effective September 30, 2019 (the “Effective
Date”).

 

WHEREAS, Michael J. Sullivan informed the Board of Directors of the Company (the
“Board”) that he will resign as a Director on the Effective Date and the Board
believes it is in the best interests of the Company to appoint Mr. Sullivan as a
Director Emeritus following the completion of his term as a Director;

 

WHEREAS, the Company recognizes the specialized knowledge and expertise of Mr.
Sullivan related to the business affairs of the Company and the oil and gas
industry generally, and that upon Mr. Sullivan’s retirement, the Board of
Directors of the Company wishes to appoint Mr. Sullivan to the position of
Director Emeritus of the Company; and

 

WHEREAS, Mr. Sullivan and the Company desire to enter into this Agreement in
order to detail the terms and conditions of such Director Emeritus relationship
hereinafter contained;

 

NOW, THEREFORE, in consideration of the covenants and terms contained in this
Agreement, and of the mutual benefits accruing to the Company and Mr. Sullivan
therefrom, the Company and Mr. Sullivan, intending to be legally bound, do
hereby agree as follows:

 

1.Business Relationship.

 

Effective immediately following the resignation of Mr. Sullivan as a Director on
the Effective Date, Mr. Sullivan shall be appointed as a Director Emeritus to
serve until September 30, 2021 or until his earlier resignation or removal by
the vote of a majority of the Board.

 

2.Director Emeritus Duties.

 

(a)Mr. Sullivan’s service as Director Emeritus shall have the following terms
and conditions and such other or amended terms and conditions as determined from
time to time by the Board: Mr. Sullivan shall serve as a consultant to the
Board; may be invited to attend regular meetings of the Board and, if present,
may participate in the discussions occurring at such meetings; shall not be
counted for the purpose of determining whether a quorum is present and shall
have no ability to vote on or consent to any matters brought before the Board;
shall not have any of the responsibilities or liabilities of a Director, nor any
of a Director’s rights, powers or privileges, including any decision-making
power; shall remain subject to the Company’s Code of Business Conduct and
Ethics, Insider Trading Policy, and Insider Trading Policy Additional
Procedures; shall continue to be subject to the requirements of Section 16 of
the Securities Exchange Act of 1934, as amended; and shall be entitled to an
indemnification agreement with the Company is substantially the form of his
current indemnification agreement with the Company as a Director of the Company.

 

(b)Mr. Sullivan shall exercise a reasonable degree of skill, prudence and care
in performing the services referred to in Section 2(a) above. 

 

(c)Mr. Sullivan shall not be obligated to render any services under this
Agreement during such period when he is unable to do so due to illness,
disability or injury or during reasonable periods of personal leave.

 

(d)Mr. Sullivan shall not enter into any agreements or make commitments on
behalf of the Company without the prior written consent or approval of the
Company’s Chief Executive Officer and President.

 



1

 

 

3.Remuneration.

 

As remuneration for Mr. Sullivan’s service as a Director Emeritus, Mr. Sullivan
shall be paid a retainer at the rate of $85,000 per year, with $85,000 payable
on June 1, 2020 and $28,333 payable on June 1, 2021 for the period from June 1,
2021 until September 30, 2021.

 

4.Termination.

 

(a)Mr. Sullivan may terminate this Agreement at any time upon his resignation as
Director Emeritus.

 

(b)The Board may terminate this Agreement at any time by the vote of a majority
of the Board.

 

(c)In the event of the disability (as defined in the Company’s 2019 Equity
Incentive Plan) or death of Mr. Sullivan during the term of this Agreement, this
Agreement shall terminate without further action by the Company.

 

5.Confidential Business.

 

Mr. Sullivan, during the term of this Agreement, will not, without the express
written consent of the Company, directly or indirectly communicate or divulge
to, or use for his own benefit or for the benefit of any other person, firm,
association, or corporation, any trade secrets, proprietary data or other
confidential information communicated to or otherwise learned or acquired by Mr.
Sullivan from the Company while serving as an Director Emeritus, except that Mr.
Sullivan may disclose such matters to the extent that disclosure is
(a) requested by the Company or (b) required by a court or other governmental
agency of competent jurisdiction.  The provisions of this Section 5 shall
survive any expiration or termination of this Agreement.

 

6.Independent Contractor.

 

The parties hereto agree and acknowledge that the relationship between the
Company and Mr. Sullivan shall be that of an independent contractor and not that
of employer-employee, master-servant or principal-agent.  Nothing in this
Agreement, or its implementation, shall be construed to be to the contrary.

 

7.Complete Agreement.

 

This Agreement, and any attachments or exhibits appended hereto, shall represent
the complete agreement between the Company and Mr. Sullivan concerning the
subject matter hereof and supersedes all prior agreements or understandings,
written or oral.  No attempted modification or waiver of any of the provisions
hereof shall be binding on either party unless made in writing and signed by
both Mr. Sullivan and the Company.

 

8.Notices.

 

Any notice required or permitted to be given hereunder shall be in writing and
shall be effective three (3) business days after it is properly sent by
registered or certified mail, if to the Company, to its Chief Executive Officer
at the administrative offices of the Company, or if to Mr. Sullivan to the
address set forth beneath his signature to this Agreement, or to such other
address as either party may from time to time designate by written notice.

 

9.Assignability.

 

This Agreement may not be assigned by either party without the prior written
consent of the other party, except that no consent is necessary for the Company
to assign this Agreement to a corporation succeeding to substantially all the
assets or business of the Company whether by merger, consolidation, acquisition
or otherwise. This Agreement shall be binding upon Mr. Sullivan, his heirs and
permitted assigns and upon the Company, its successors and permitted assigns.

 



2

 

 

10.Severability.

 

Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
non-enforceability of any section shall not invalidate or render non-enforceable
any other section contained herein.  If any section or provision in a section is
found invalid or unenforceable, it is the intent of the parties that a court of
competent jurisdiction shall reform the section or provisions to produce its
nearest enforceable economic equivalent.

 

11.Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States where applicable and
otherwise by the substantive laws of the State of Delaware. 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  Cimarex Energy Co. (“Company”)         By: /s/ Thomas E. Jorden   Name: Thomas
E. Jorden   Title: Chairman, Chief Executive Officer and President         /s/
Michael J. Sullivan   Michael J. Sullivan

 



3

 

